Citation Nr: 0332824	
Decision Date: 11/24/03    Archive Date: 12/01/03

DOCKET NO.  02-14 585	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office 
in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to service connection for the veteran's cause of 
death. 


ATTORNEY FOR THE BOARD

J. Kang, Associate Counsel


INTRODUCTION

The appellant had active duty from September 1941 to August 
1942 and from July 1945 to August 1945.  He was a prisoner of 
war of the Japanese Government from April to August 1942.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a December 2001 rating decision of the Manila, 
Philippines, Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for the 
cause of the veteran's death.

The appellant was scheduled to appear for a personal hearing 
in July 2002, but asked that the hearing be rescheduled.  She 
was rescheduled to appear at a personal hearing in September 
2002.  In a September 2002 report of contact, the appellant 
was noted to have opted for an informal conference in lieu of 
a formal hearing.  In this conference, the appellant stated 
she had no new evidence to submit.  


REMAND

The veteran's February 1996 death certificate listed his 
cause of death as a ruptured aorta due to atherosclerotic 
aneurysm of the abdominal aorta.  

The death certificate shows that autopsy findings were used 
in determining the veteran's cause of death, and identifies 
Dr. Rex Couch as the medical examiner who performed the 
autopsy.  

In a January 2001 statement, the appellant reported that the 
veteran was treated by Dr. Couch, and also received treatment 
"off and on for almost three years" from Dr. Mariano 
Torres.  While the RO obtained the final hospital summary 
signed by Dr. Torres, it does not appear that records have 
been requested directly from Drs. Couch or Torres.  These 
records could be relevant to the appellant's claim.

The record shows that the appellant married the veteran in 
1938, and could have knowledge of the veteran's condition 
while a prisoner of war and at the termination of his time as 
a prisoner of war.  Such information could be relevant to a 
determination of whether he had beriberi heart disease.  See 
38 C.F.R. § 3.309(c) (2003) (providing for a presumption of 
service connection for beriberi heart disease in the case of 
prisoners of war, and further providing that beriberi heart 
disease includes ischemic heart disease developing in 
prisoners of war who experienced localized edema (swelling) 
during captivity).

In January 2001 the veteran was provided notice of the 
evidence needed to substantiate her claim, of what evidence 
she was responsible for obtaining, and of what evidence VA 
would undertake to obtain.  38 U.S.C.A. § 5103(a) (West 
2002).  The notice incorrectly limited her time for response 
to 60 days.  See 38 U.S.C.A. § 5103(b); Paralyzed Veterans of 
America v. Secretary, 345 F.3d 1334 (Fed. Cir. 2003) (holding 
that regulation limiting time for response to less than one 
year was invalid).  However, the appellant was apparently 
aware that she could submit evidence beyond the 60-day 
period, as evidenced by a September 2002 report of contact in 
which she reported that she had no additional evidence to 
submit.  In any event, since this case is being remanded for 
other reasons, the RO should ensure that the appellant has 
received proper notice.

Accordingly, this case is REMANDED for the following:

1.  The RO should ensure that the 
appellant has received proper notice as 
required by 38 U.S.C.A. § 5103 (West 
2002).

2.  The RO should ask the appellant to 
furnish a statement as to any personal 
knowledge she has of the veteran's 
condition while a prisoner of war, or upon 
his return from captivity.

3.  The RO should take the necessary steps 
to obtain all available records of the 
veteran's treatment by Rex Couch, MD, 
3420-B Kuhio Highway, Lihue, Hawaii 96766; 
and Mariano Torres, M.D., P.O. Box 669, 
Waimea, Hawaii 96796. 

4.  The RO should request that a VA 
physician review the claims folder and 
express an opinion as to whether it is at 
least as likely as not (50 percent or 
greater likelihood) that that the veteran 
had beriberi heart disease (including 
ischemic heart disease following a history 
of localized edema while a prisoner of 
war); and if so, whether it is at least as 
likely as not that beriberi heart disease 
played any role in causing or contributing 
to the veteran's death.

5.  After the development requested above 
has been completed to the extent possible, 
the RO should readjudicate the appellant's 
claims.  If the benefits sought continue 
to be denied the RO should issue a 
supplemental statement of the case.  
Thereafter, if appropriate, the case 
should be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

